DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-6, 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art are Comb (US20150145174), Dunn et al. (US20050173855) and Baltes (US20190047221). 
For independent claim 1, Dunn teaches a build plate (substrate 16) for a three-dimensional printer (claim 18: for use in a three-dimensional modeling machine), the build plate comprising: a sheet of an elastically flexible material (modeling surface 52; [0032] can be flexed slightly so as to assist in releasing a completed model from the substrate 16); a frame (tray 50) around a perimeter of the sheet (see Figures 2-4), wherein a top surface of the sheet is exposed to form a build section within the perimeter for the three- dimensional printer (see Figures 2-4), the frame formed of an elastomeric material ([0040] An ABS plastic injection-molded substrate) that elastically flexes with the sheet ([0032] can be flexed slightly so as to assist in releasing a completed model from the substrate 16), and one or more tabs of the elastomeric material (handle 46)  extending from the frame ([0031] handle 56 extends from a front edge of the tray 50) to provide gripping surfaces for removal of the build plate from the three-dimensional printer ([0045] the user removes the substrate 16 from the platform 14 and [0016] a handle for ease of use). However, Dunn fails to teach the sheet includes a ferromagnetic metal, the elastomeric material having second thermal conductivity that is less 
For independent claim 8, Dunn teaches a build plate (substrate 16) for a three-dimensional printer (claim 18: for use in a three-dimensional modeling machine), the build plate comprising: a sheet having a top surface exposed to form a build section (modeling surface 52), the build section that is substantially planar in the absence of an external force ([0032] matrix of ribs 60 forming the underside of the tray 50 provide strength to maintain the flat modeling surface 52), the sheet formed of a first material along the build section ([0031] in modeling with ABS plastic modeling material and Waterworks.TM. soluble support material), the first material having a first thermal conductivity (thermal conductivity is an inherent property of a material); a frame disposed entirely around a perimeter of the sheet (see Figures 2-4), the frame at least as flexible as the sheet ([0032] can be flexed slightly so as to assist in releasing a completed model from the substrate 16); and one or more tabs coupled to the 
For independent claim 12, Comb teaches a build plate system (platen assembly 26) of a three-dimensional printer (system 10), the build plate system comprising: a build plate (platen assembly 26) including a sheet (build sheet 36) having top surface that is exposed to form a build section (receiving surface 58), the sheet formed of a first material including a ferromagnetic component ([0053] base sheet 36b is derived from one or more ferromagnetic materials) along the build section (see Figure 5); and a backbone structure (rigid chuck portion 34) including a body (platen plate 52) and a plurality of magnets (plurality of magnets 80) supported by the body (see Figure 6), the build plate coupled to the backbone structure via a magnetic force of the plurality of magnets exerted in a first direction on the ferromagnetic component along the build section of the sheet ([0060] three magnets 80 to magnetically couple build sheet 36 to top surface 76 of platen plate 52), and the sheet of the build plate slidable relative to the body in a second direction perpendicular to the first direction of the magnetic force ([0042] the rolling action of nip roller 28 generates roller pressure, which can cause thin plastic sheets to creep or walk (much like pie dough) during a printing operation).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743